Citation Nr: 1750857	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for residuals of a coccyx injury. 

2.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a left knee disorder. 

3. Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a right knee disorder, including a postoperative torn meniscus. 

4.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, including degenerative joint disease (claimed as a thoracic back injury and as a back disorder with Schmorl's nodes). 

5.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis barbae (PFB). 

6.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a urinary tract infection. 

7.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for hyperuricemia.

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for chronic headaches. 

10.  Entitlement to service connection for erectile dysfunction. 

11.  Entitlement to service connection for gastrointestinal disability including gastroesophageal reflux disease (GERD) and pyrosis (and other than irritable bowel syndrome (IBS)). 

12.  Entitlement to service connection for gout. 

13. Entitlement to service connection for a kidney disorder. 

14.  Entitlement to service connection for a cervical spine disability, including degenerative arthritis (claimed as neck injury). 

15.  Entitlement to service connection for radiculopathy of the bilateral legs. 

16.  Entitlement to service connection for a right hand disorder including the fingers, including arthritis, and including as due to service-connected left index finger disability. 

17.  Entitlement to service connection for a right shoulder disorder, including impingement syndrome, arthritis, and rotator cuff tear (claimed as right shoulder injury). 

18.  Entitlement to service connection for arthritis of the left shoulder. 

19.  Entitlement to service connection for vertigo (dizziness).

20.  Entitlement to service connection for arthritis of the bilateral ankles. 

21.  Entitlement to service connection for arthritis of the bilateral elbows. 

22.  Entitlement to service connection for arthritis of the bilateral wrists. 

23.  Entitlement to service connection for bilateral hearing loss. 

24.  Entitlement to service connection for tinnitus. 

25.  Entitlement to service connection for arthritis of the bilateral hips. 

26.  Entitlement to service connection for insomnia. 

27.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).

28.  Entitlement to service connection for chronic fatigue syndrome (CFS), as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses.

29.  Entitlement to service connection for IBS, as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses

30.  Entitlement to service connection for a respiratory disorder, as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses.

31.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

32.  Entitlement to service connection for wisdom teeth and upper and lower gum surgery.

33.  Entitlement to service connection for Chilblains disorder.

34.  Entitlement to service connection for Raynaud's disease.

35.  Entitlement to a higher rating for arteriosclerotic heart disease (ASHD) evaluated as 10 percent disabling prior to April 20, 2016 and as 30 percent disabling thereafter. 

36.  Entitlement to a higher rating for status post left index finger fracture, currently evaluated as 10 percent disabling. 

37.  Entitlement to a higher rating for hypertension with costochondritis, currently evaluated as 10 percent disabling. 

38.  Entitlement to a higher rating for a major depressive disorder with alcohol use, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to August 1992 and also had eight months of prior inactive service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, February 2011, February 2012, August 2013, and April 2015, rating decisions of the VA Regional Office (RO) in Waco, Texas.   

The January 2010 rating decision, in pertinent part, reopened and denied the Veteran's claim for service connection for residuals of a coccyx injury, denied his request to reopen his claims for left and right knee disorders, a lumbar spine disorder, including degenerative joint disease (claimed as a thoracic back injury and previously claimed as a back disorder with Schmorl's nodes), denied entitlement to service connection for arthritis of the bilateral hips, chronic headaches, erectile dysfunction, GERD, gout, a kidney disorder, a cervical spine disorder, including degenerative arthritis (claimed as neck injury), pyrosis, radiculopathy of the bilateral legs, arthritis of the right hand including the fingers, right shoulder arthritis (claimed as a right shoulder injury), vertigo (dizziness), arthritis of the bilateral ankles, wrists, elbows, and left shoulder, bilateral hearing loss, and tinnitus.

In the interest of judicial economy, the Board recharacterized the Veteran's claims for service connection for pyrosis and GERD as a gastrointestinal disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The February 2011 rating decision denied entitlement to service connection for sleep apnea.  Although the claim was on appeal, a July 2014 rating decision reopened and denied the claim.

The February 2012 rating decision reopened and denied the Veteran's claims for service connection for PFB, a urinary tract infection, and hyperuricemia, denied service connection for insomnia, CFS, IBS, and a respiratory disorder, and psychosis for the purpose of establishing eligibility for treatment, and confirmed and continued previously assigned 10 percent ratings for his service-connected ASHD associated with hypertension, hypertension with costochondritis, and left index finger disabilities

The August 2013 rating decision, in pertinent part, denied entitlement to service connection for PTSD, wisdom teeth and upper and lower gum surgery, Chilblains disorder, and Raynaud's disease.  The Board is mindful that a claim should be broadly construed and, thus, the instant claim for PTSD has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. at 5.

The April 2015 rating decision granted a 50 percent rating for the Veteran's service-connected major depression with alcohol use disorder and confirmed and continued the previously assigned 10 percent rating for his hypertension with costochondritis disability.

An October 2016 rating decision granted a 30 percent rating for the Veteran's service-connected ASHD associated with hypertension from April 20, 2016.

In April 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In January 2010 and February 2012, the RO explicitly considered the claims for service connection for residuals of a coccyx injury, PFB, urinary tract infection, and hyperuricemia, respectively, as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The reopened claims for service connection for residuals of a coccyx injury, left and right knee and lumbar spine disorders, PFB, and hyperuricemia, the claims for service connection for chronic headaches, erectile dysfunction, a gastrointestinal disability including GERD and pyrosis (and other than IBS), gout, right hand and left and right shoulder disorders, bilateral hearing loss and tinnitus, insomnia, 
a psychiatric disorder including PTSD, wisdom teeth and upper and lower gum surgery, Chilblains disorder, and Raynaud's disease, and increased ratings for the left index finger, and a major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January1993 rating decision denied the Veteran's claims for service connection for residuals of a coccyx injury and left knee and lumbar spine disorders; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the January 1993 decision, that denied service connection for residuals of a coccyx injury and left knee and lumbar spine disorders, raises a reasonable probability of substantiating the claims.

3.  A March 2005 rating decision rating decision denied the Veteran's claims for service connection for PFB, urinary tract infection, and hyperuricemia; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

4.  The evidence added to the record since the March 2005 rating decision, that denied service connection for PFB and hyperuricemia, raises a reasonable probability of substantiating the claims.

5.  The evidence added to the record since the March 2005 rating decision, that denied service connection for a urinary tract infection, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.

6.  A January 2007 rating decision denied service connection for a torn meniscus of the right knee, postoperative; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

7.  The evidence added to the record since the January 2007 decision, that denied service connection for the right knee disorder, raises a reasonable probability of substantiating the claim.

8.  The weight of the evidence shows that the Veteran's current obstructive sleep apnea had its onset during active military service.

9.  The weight of the evidence is against a finding that the Veteran currently has a kidney disorder.

10.  The weight of the evidence is against a finding that the Veteran currently has radiculopathy of the bilateral legs.

11.  The weight of the evidence is against a finding that the Veteran currently has vertigo (dizziness).

12.  The weight of the evidence is against a finding that the Veteran currently has arthritis of the bilateral ankles.

13.  The weight of the evidence is against a finding that the Veteran currently has arthritis of the bilateral hips.

14.  The weight of the evidence is against a finding that the Veteran currently has arthritis of the bilateral wrists.

15.  The weight of the evidence is against finding that a cervical spine disability is related to a disease or injury during the Veteran's period of active military service.

16.  The weight of the evidence is against finding that a left elbow disability, including degenerative joint disease, is related to a disease or injury during the Veteran's period of active military service.

17.  The weight of the evidence is against a finding that the Veteran currently has right elbow arthritis.

18.  The weight of the probative medical evidence is against a finding that the Veteran currently has CFS 

19.  The weight of the probative medical evidence is against a finding that the Veteran currently has IBS.

20.  The weight of the probative medical evidence is against a finding that the Veteran currently has a diagnosed respiratory disorder (other than sleep apnea).

21.  The weight of the medical evidence is against a finding that the Veteran has or had an active psychosis that initially developed within two years of his separation from his period of active duty, that ended in August 1992.

22.  During the appeal period, prior to April 20, 2016, the Veteran's ASHD was not manifested by evidence of a workload of 7 metabolic equivalents of task (METs) or less; since April 20, 2016, he has had a workload of greater than 5 METS without left ventricular dysfunction or an ejection approximating 50 percent or less.

23.  During the appeal period, the Veteran's hypertension has been manifested by no more than the need for medication and a history of diastolic blood pressure of 100, without objective evidence of diastolic pressures of predominantly more than 110, and systolic pressures of predominantly 200 or more; current clinical findings reflect diastolic blood pressure readings of predominantly less than 110 and systolic pressures of predominantly 160 or less with continuous use of medication.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision, that denied service connection for residuals of a coccyx injury and left knee and lumbar spine disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the January 1993 RO decision is new and material as to the claims of entitlement to service connection for left knee and lumbar spine disorders, and residuals of a coccyx injury, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The March 2005 rating decision, that denied service connection for PFB, urinary tract infection, and hyperuricemia is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

4.  The evidence received since the March 2005 RO decision is new and material as to the claims of entitlement to service connection for PFB and hyperuricemia, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The evidence received since the March 2005 RO is not new and material as to the claim for service connection for urinary tract infection and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  The January 2007 rating decision, that denied service connection for a torn meniscus of the right knee, postoperative is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

7.  The evidence received since the January 2007 RO decision is new and material as to the claim of entitlement to service connection for a right knee disability, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

8.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

9.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

10.  The criteria for service connection for radiculopathy of the bilateral legs are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

11.  The criteria for service connection for vertigo (dizziness) are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

12.  The criteria for service connection for arthritis of the bilateral ankles are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

13.  The criteria for service connection for arthritis of the bilateral hips are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

14.  The criteria for service connection for arthritis of the bilateral wrists are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

15.  The criteria for service connection for a cervical spine disability, including degenerative arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

16.  The criteria for service connection for arthritis of the left elbow are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

17.  The criteria for service connection for arthritis of the right elbow are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

18.  The criteria for service connection for CFS, including as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (West 2014).

19.  The criteria for service connection for IBS, including as due to an undiagnosed illness and medically explained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

20.  The criteria for service connection for a respiratory disorder, including as due to an undiagnosed illness and medically explained chronic multisymptom illnesses, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

21.  The criteria required to establish service connection for eligibility for VA medical treatment for a psychosis pursuant to the provisions of 38 U.S.C.A. § 1702 are not met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2017).

22.  The criteria for a rating higher than 10 percent prior to April 20, 2016, and higher than 30 percent thereafter, for ASHD, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.104, Diagnostic Code 7005 (2016).

23.  The criteria for a rating higher than 10 percent for hypertension with costochondritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating decisions become final unless a notice of disagreement is received within one year of the decision.  38 U.S.C.A. § 7105(c).  If new and material evidence is received during the appeal period, VA will consider the evidence to have been received in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Once a decision becomes final it can only be reopened, if new and material evidence is received.  38 U.S.C.A. § 5108.


Residuals of a Coccyx Injury and Left Knee and Lumbar Spine Disorders

The January 1993 rating decision denied service connection for residuals of a coccyx injury on the basis that there was no chronic residual from an acute injury.  Service connection for a lumbar spine disorder was denied on the basis that service treatment records showed only one complaint of back pain (in May 1994), and a November 1992 VA examiner diagnosed Schmorl's nodes, that was a congenital condition.  Service connection for a left knee injury was denied on the basis that service treatment records were negative for treatment of the left knee, symptomatic plica of the left medial knee was noted on a May 1992 separation examination report, and the November 1992 VA examiner diagnosed a left knee condition by history.

The evidence of record at the time of the RO's January 1993 rating decision included service treatment records showing that, in May 1984, the Veteran complained of having back pain for two months.  See 12/1/04 STR Medical 
(2nd set), page 14.  In January 1990, he was seen with a tailbone injury from a fall.  See 12/1/04 STR Medical (2nd set), pages 7-8, 10.  The Veteran had tenderness to the left side of the coccygeal area and coccyx.  An x-ray taken at the time was negative for a fracture, see 5/27/09 Medical Treatment Record Government Facility, and the diagnosis was contusion of the coccyx for which a profile was issued for no jumping, running, or sit-ups, for one week.  On the May 1992 separation examination report, an examiner noted that the Veteran has symptomatic plica of the left medial knee.  See 121/04 STR Medical (1st set), page 45.

Also of record was the November 1992 VA examination report that reflects the Veteran's reported history of intermittent low back pain that he thought was probably due to heavy lifting in service, being hit twice on the lateral portion of his knee, and falling on his tailbone.  He denied any current sequela of his tailbone fall.  X-ray of his left knee showed a small calcification noted in the lateral projection of the knee.  X-ray of the Veteran's lumbar spine revealed Schmorl's nodes present at the L2-3, L3-4, and L4-5 levels.  See November 1992 VA examination report at page 5.  X-ray of his coccyx was within normal limits.  Id.  The examiner diagnosed Schmorl's nodes to the lumbar spine, status post contusion to the coccyx with no residuals, and left knee condition, by history only.

The Veteran was notified in writing of the RO's January 1993 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the January 1993 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence added to the record since the January 1993 rating decision includes VA and non VA medical records and examination reports, dated from 1992 to 2017, some duplicative of those previously considered by the RO, and the Veteran's written statements, and oral testimony, in support of his claims.

Added to the record regarding the Veteran's lumbar spine disorder is a May 2009 statement from S.F., D.C., who opined that the Veteran's active service caused his Schmorl's nodes.  See 5/27/09 Medical Treatment Record Non Government Facility, page 5.  Dr. S.F. cited to medical literature, and noted that there were no lumbar films performed on the Veteran before the injury in 1989 (apparently a reference to the 1990 coccyx injury).  Therefore, it was impossible to know if the Schmorl's nodes existed before the injury.  Dr. S.F. observed that the Veteran never had complaints of lumbar pain until he fell and injured his lower back and coccyx bone.  The chiropractor noted that it was true that there may have been an inherent developmental weakness of the end plates.  However, the Veteran never experienced any symptomatology until the fall and injury.  Dr. S.F. stated that trauma was also a cause of Schmorl's nodes.  He reasoned that the Veteran suffered a significant compression injury when he fell onto his buttocks to fracture his coccyx bone.  Also, the Veteran's mode of service was very physical in nature and could have caused the Schmorl' s nodes as well.  Therefore with the absence of previous studies, a clinician was taught that the injuring incident is the cause of the clinical objective findings observed at the time of the injury.

Also added to the record is a November 2009 VA examination report in which an examiner noted the Veteran's report of spasm and pain including the low back and tailbone.  Examination revealed mild tenderness in the coccyx area.  See November 2009 VA examination, page 4.  The examiner reported that coccydynia was not found and provided a confusing negative nexus opinion.  Id. at 16, 20.  X-ray of the Veteran's lumbar spine showed degenerative changes at L4-L5 and L5-S1 of mild to moderate degree.  Diagnoses included degenerative joint disease of the lumbar spine found without functional limitation, and that coccydynia was not found.  The examiner opined that the Veteran's degenerative joint disease of the lumbar spine was not caused by or a result of active service. 

As to the Veteran's left knee, a March 1999 VA orthopedic surgery note shows a history of left knee pain "several months ago" that was insidious without trauma or illness.  See 3/26/15 CAPRI, page 416-17.  The diagnosis was mild chondromalacia.  A September 1999 VA medical record reflects a spontaneous, insidious onset of left knee pain in late 1999.  See 6/3/02 Medical Treatment Record Government Facility, page 11.  Chondromalacia was noted again in January 2002 when x-rays were reported negative.  See 3/26/15 CAPRI, page 403.

An April 2014 VA examiner reported that left knee arthritis was diagnosed in 2005 and Osgood-Schlatter's disease diagnosed in 2014, and noted x-rays of the left knee taken in 1992 and 1999 for knee pain.  The Veteran currently had intermittent left knee pain.  The radiologic impression of a current x-ray of the Veteran's left knee was mild degenerative changes of the tibia.  The Osgood-Schlatter type change appeared old.  Exostosis and calcification of its attachment on the quadriceps tendon were noted.  

Unspecified internal knee derangement of the knee and knee arthralgia were among the Veteran's listed medical problems in May 2015 and March 2016.  See 10/18/16 CAPRI, pages 30, 64.

During his April 2017 Board hearing, the Veteran testified that he currently had trouble sitting for a prolonged period time as a residual of his coccyx injury in service.  See April 2017 Board hearing transcript at page 17.  He believed that carrying and working with heavy equipment caused his lumbar spine problems.  Id. at 11 and 18.  He had knee problems since service.  Id. at 18.

The Veteran's testimony relating to him having difficulty with prolonged sitting after his coccyx injury, and left knee and low back pain in service, and continuing to have left knee and low back problems, is new evidence and it is material as it related to an in-service event and a possible relationship to service.  This testimony, combined with the duty to assist and other, new medical and other evidence, such as the May 2009 report from Dr. S.F. (regarding the lumbar spine), the November 2009 VA examination report showing mild coccyx tenderness, and the April 2014 VA examination report regarding the left knee, relates to the previously unestablished elements of current coccyx, lumbar spine, and left knee disabilities and a link between current coccyx, left knee and lumbar spine disorders and service.  Accordingly, the Board finds that the standards under § 3.156(a) have been met and these issues are reopened.  Shade, 24 Vet. App. at 117-20.

Hyperuricemia, Urinary Tract Infection, and PFB

The March 2005 rating decision denied service connection for hyperuricemia (an excess of uric acid in the blood that is a prerequisite for the development of gout and may lead to renal disease, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 802 (28th ed. 1994) on that basis that it was not considered a disabling condition and there was no evidence of a current disability.  Service connection for urinary tract infection was also denied on the basis that there was no evidence of a current disability.  Service connection for PFB was denied on the basis that, while service treatment records showed treatment for PFB, there was no permanent residual or chronic disorder subject to service connection in the service or post service medical records, and no evidence of a current disability.

The evidence of record at the time of the March 2005 rating decision included service treatment records that do not discuss complaints or diagnosis of, or treatment for, hyperuricemia or urinary tract infection.  The records discuss the Veteran's repeated need for shaving profiles due to PFB between 1982 and 1992.  See 12/1/04 STR Medical (1st set), pages 30, 36-40, 42-3, 68, 70, 72, 74, 76, 78, 80, 83, 85; 12/1/04 STR Medical (2nd set), pages 11, 51, 56, 61-2, 64, 66, 70.  When examined for separation in May 1992, the examiner noted that the Veteran was bearded secondary to a PFB profile.  See 12/1/04 STR Medical (1st set), page 45.

Also of record were VA medical records, dated from January 2003 to August 2004, and the December 2004 report of a VA examiner (who did not review the Veteran's service treatment records) that does not discuss a urinary tract infection or hyperuricemia.  The examiner found no evidence of PFB on examination. 

The Veteran was notified in writing of the RO's March 2005 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond, 659 F.3d at 1367-68.  Hence, the March 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.

The evidence added to the record since the March 2005 rating decision includes 
VA and non-VA medical records and examination reports, dated from 1992 to 2017, some duplicative of those previously considered, and the Veteran's written statements, and oral testimony, in support of his claims.

Added to the record are August and September 1994 findings of a Persian Gulf Registry examination indicating that the Veteran's uric acid was 9.9, considered high, and showing a diagnosis of hyperuricemia.  See 9/23/15 Medical Treatment Record Government Facility (5th set), pages 9, 16, 31.  Also diagnosed at that time was urinary tract infection treated with antibiotics, and folliculitis of the back and antecubital area.

In May 1996, VA medical records reflect that the Veteran was concerned about his uric acid draw that was 7.3.  See 9/23/15 Medical Treatment Record Government Facility, page 40.

Also added to the record is a May 2015 VA primary care record that includes an assessment of hyperuricemia, corrected, and renal insufficiency, and shows that an ultrasound of the Veteran's urinary tract was ordered.  See 7/7/15 CAPRI, page 31.  The May 2015 ultrasound report includes an impression of a normal bilateral renal ultrasound.  Id. at 36.

During the Veteran's April 2017 Board hearing, he testified that his uric acid was high, for which he took prescribed medication.  See April 2017 Board hearing transcript at page 21-22.  He started having urinary tract infections in service with burning urination for which he was given medication and told to drink lots of fluids, and still got urinary tract infections occasionally.  Id. at 21.  The Veteran said that he still had a current shaving problem that caused cuts and bumps.  Id. at 20.  He stated that the VA examiner (apparently a reference to the December 2004 examiner) checked the back of his neck but did not check his face.  Id. at 20.  The Veteran tried different creams without success and continued to have a skin problem.  Id. at 21.

The Veteran's testimony relating to elevated uric acid for which he took prescribed medication, and his noticing facial bumps in service, using different lotions/creams, and continuing having shaving problems, is new evidence and it is material as it related to an in-service event and a possible relationship to service.  This testimony, combined with the duty to assist and other, new medical and other evidence, including the May 2015 record showing hyperuricemia was corrected, relates to the previously unestablished elements of a current skin disability and hyperuricemia, and a link between current hyperuricemia and PFB disorders and service.  Accordingly, the standards under § 3.156(a) have been met and the claims regarding PFB and hyperuricemia are reopened.  Shade, 24 Vet. App. at 117-20.

The evidence added to the record since the March 2005 rating decision regarding the claim for service connection for a urinary tract infection is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to show only complaints of disorders not currently diagnosed.  Other than the single reference to a urinary tract infection in September 1994, two years after discharge, the medical evidence is devoid of any mention of complaints or diagnosis of, or treatment for, urinary tract infection.  The evidence does not include evidence suggesting that any current urinary tract infection pathology had its onset or is otherwise related to service (the basis for the previous denial); this additional evidence does not raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post-service urinary tract infection disorder related to the Veteran's active military service.  The Veteran's testimony and statements regarding the onset of urinary tract infection disorder is cumulative to contentions previously made. 

Consequently, the Board finds that the evidence received since the March 2005 rating decision that denied service connection for a urinary tract infection is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal even with consideration of the duty to assist.  As the evidence received since the March 2005 rating decision that denied entitlement to service connection for a urinary tract infection is not new and material, it follows that the claim for service connection for a urinary tract infection is not reopened.

Right Knee

The January 2007 rating decision denied service connection for a postoperative torn meniscus of the Veteran's right knee on the basis that medical evidence reflected a right knee disability diagnosed about twelve to fourteen years after his discharge from active service, and there was no medical evidence to show that an acute muscle strain of the right knee (assessed in July 1988) caused the current surgical procedure of the right knee.  There was no evidence of a chronic diagnosed disability of the right knee while on active duty.

The evidence of record at the time of the RO's January 2007 rating decision included service treatment records indicating that, in July 1988, the Veteran complained of right knee pain and swelling, that was assessed as an acute muscle strain for which a profile for limited duty was issued.  See 12/1/04 STR Medical 
(1st set), page 85.  

Also of record were VA medical records that include a diagnosis of minimal osteoarthritis of the right knee in July 2005.  See 10/11/06 Medical Treatment Record Government Facility, page 37.  Right knee pain for "several months" was noted in October 2005.  Id. at 33.  A January 2006 primary care record reveals that a magnetic resonance image (MRI) showed a possible meniscal tear on the Veteran's right knee.  Id. at 27.  In June 2006, a three-year history of right knee pain was noted.  Id. at 20.  A July 2006 operative report includes a postoperative diagnosis of chondromalacia grade 2, involving the medial and lateral compartment, and torn anterior horn of the lateral meniscus.  Id. at 14.  

The Veteran was notified in writing of the RO's January 2007 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond, 659 F.3d at 1367-68.  Hence, the January 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade, 24 Vet. App. at 117.

The evidence added to the record since the January 2007 rating decision includes VA and non VA medical records and examination reports, dated from 1992 to 2017, and the Veteran's written statements, and oral testimony, in support of his claim.

The April 2014 VA examiner noted that the Veteran had degenerative arthritis or traumatic arthritis of the right knee.  

During his April 2017 Board hearing, the Veteran testified that he had knee pain since service but could not find a cause until the surgery identified the torn meniscus.  See Board hearing transcript at page 18.

The Veteran's testimony relating to him noticing right knee problems in service, and continuing to have problems, that led to a diagnosis of a torn meniscus, is new evidence and it is material as it related to an in-service event and a possible relationship to service.  This testimony, combined with other, new medical and other evidence, such as the 2014 VA examination report noting right knee arthritis, relates to the previously unestablished elements of a current right knee disability and a link between current skin disorder and service.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.

II. Duty to Notify and Assist

The AOJ provided notice to the Veteran in letters dated in October 2008, April, June, and December 2009, July 2010, January, September, and December 2011, August 2012, and May 2014 regarding the issues on appeal.

Regarding the duty to assist, the Veteran's service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  

In October 2010, November 2012, and April 2014, the Veteran underwent 
VA examinations regarding his service connection claim for sleep apnea.  In February, September, and November 2009, the Veteran underwent 
VA examinations regarding his service connection claims for renal failure, left elbow and cervical spine disabilities, and radiculopathy of the legs.  In April 2011, 
a VA Persian Gulf War examination was performed regarding his claims for CFS, IBS, and a respiratory disorder including as due to undiagnosed illness.

In April 2011, and March and June 2015, the Veteran underwent VA examinations for his ASHD and hypertension disabilities.  These examination reports are of record.  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims regarding arthritis of the bilateral ankles, right elbow, bilateral wrists and hips, and vertigo.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no current diagnosis of arthritis of the bilateral ankles, right elbow, bilateral wrists and hips, and vertigo, and there is no indication these disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and no medical evidence of a current disability, relating the claimed disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Courts have held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio v. Shinseki, 
606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Consequently, a VA examination is not warranted for the Veteran's claims for service connection for arthritis of the bilateral ankles, right elbow, bilateral wrists and hips, and vertigo.  McLendon v. Nicholson, 20 Vet. App. at 83.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.  As such, the Board will proceed to the merits.

III. Facts and Analysis

A. Service Connection

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2017).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability,"  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377. 

Although the Veteran is competent to provide a diagnosis of an observable condition such as sleepiness, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic, respiratory, genitourinary, and neurologic pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462-63 (2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56-58 (1990).  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 
26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).


1. Sleep Apnea

Contentions

The Veteran testified that he did not know he had a sleeping problem in service and believed sleep apnea was unknown at that time.  See April 2017 Board hearing transcript at page 18; 12/24/16 Correspondence.  He had issues in service but did not have a roommate then married while in service.  See Board hearing transcript at page 19.  The Veteran complained about sleep a little bit and his ex-wife and daughters wrote statements regarding their observations of his breathing difficulty while sleeping.  Id. at 18.

The Veteran believed his sleeping problem in service was due to unit assignments and continual field problems and assigned duties.  See 12/24/16 Correspondence.  He also associated sleep problems with stress.  See 3/11/10 Correspondence.  He lived alone most of his career and since discharge, and there was no one to tell him he had sleep problems.  The Veteran indicated that he occasionally awoke coughing and choking and was unaware that he snored.

Analysis

A current diagnosis of sleep apnea is established by the medical evidence of record, including a November 2009 VA primary care record showing that a sleep study was consistent with sleep apnea.  See 3/26/15 CAPRI, page 233.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, sleep apnea.  See 12/1/04 STR Medical.

The post-service medical evidence includes an October 2008 sleep study that was consistent with obstructive sleep apnea (OSA), according to an October 2010 
VA examiner.  See 10/20/10 VA Examination, page 3.  A July 2009 VA primary care record indicates that the Veteran told his physician that his partner observed him having apneic episodes and loud snoring.  See 3/26/15 CAPRI, page 265.  In November 2009, the physician noted that a sleep study was consistent with sleep apnea.  Id. at 233.

In March 2010, the Veteran's former wife and daughters described his sleep difficulties in service and after discharge.  The Veteran's ex-wife, K.S., to whom he was married from 1986 to 1989, noticed that he snored and complained of poor sleep quality.  See 3/11/10 Buddy/Lay Statement.  She woke the Veteran up due to his snoring and sent him to sleep on a couch.  Their daughters also noticed when he snored in another room.

A.R.K., the Veteran's daughter, first noticed his sleep problems in approximately 1990-91, when he had trouble breathing while asleep, and was awakened by the snoring.  See 3/11/10 Buddy/Lay Statement.  His other daughter, D.P. also noticed his snoring.  See 3/11/10 Buddy/Lay Statement.

The October 2010 VA examiner noted the Veteran's history of problems with heavy snoring associated with a gasping and choking sensation, pauses in breathing, and episodes of sudden awakening in service.  The Veteran also had problems with severe daytime sleepiness, and marked daily fatigue and irritability.  He had problems with concentrating and morning headaches on a daily basis.  At that time, the Veteran was sleeping only 3 or 4 hours per night.

The examiner commented that the Veteran's symptoms were noted by his soldier friends, his family, and himself.  These symptoms went on for many years on a nightly and daily basis and all worsened.  Subsequently, on October 10, 2008, he was seen by his VA physician and a sleep study was done and definitely revealed that he had OSA.  The Veteran was started on his CPAP machine and mask.  He now slept about six hours per night so he had some improvement.  Sometimes, he still woke up coughing about twice per night and sometimes in the daytime he had a little bit of sleepiness but not like before.  These symptoms usually occurred about twice per week and sometimes once per week but not on a daily basis like before.  The Veteran worked as a mail clerk in the US Post Office for the past 16 years.

The VA examiner opined that the Veteran's obstructive sleep apnea "is most likely a continuation or manifestation of the claimed and reported inservice symptoms of sleep apnea as reported by the [V]eteran and family members."  The examiner explained that The Journal of the American Medical Association, dated February 10, 2009, states that loud snoring and daytime hypersomnolence or sleepiness are always cardinal symptoms of obstructive sleep apnea in 99 percent of male patients.

In February 2011, T.J.E., III, stated that, between 1988 and 1992, he and the Veteran served in the same unit and shared a tent.  See 3/24/11 Buddy/Lay Statement.  He noticed that the Veteran snored loudly and sometimes appeared to stop breathing.  His snoring would briefly stop and then restart.  T.J.E. mentioned this to the Veteran out of concern and noticed that the Veteran appeared tired all the time and fell asleep as soon as he sat still.

The April 2011 VA examiner noted the Veteran's history of serving in the Persian Gulf from October 1990 to March 1991.  See 1/25/12 VA Examination, page 6.  The Veteran stated that he had a problem with snoring and daytime hypersomnolence (that the examiner commented was "not verified"), and an inability to sleep about several times a week, and was not evaluated for this while in the military.  After his return from deployment in the Persian Gulf, he was diagnosed with hypertension and also noted to have stress, and associated the mentioned symptoms to stress.  A sleep study in 2007 diagnosed sleep apnea.  The examiner commented that abnormal physical findings associated with the Veteran's diagnosed sleep apnea included a large neck, a narrowed airway secondary to overcrowding of the oropharynx, and overweight.

In November 2011, J.F.F., Sr., the Veteran's friend and fellow servicemember, stated that they served in the same unit and visited one another's homes, and he noticed that the Veteran snored and had trouble catching his breath.  See 12/15/11 Buddy/Lay Statement.

The November 2012 VA examiner noted that OSA was diagnosed in an October 2009 sleep study.  The examiner reported the Veteran's history of daytime hypersomnolence, waking up in the middle of the night gasping for air and choking, and fatigue starting in 1992.  The Veteran's significant other reported loud snoring and apneic episodes as early as 1986.  He did not seek medical attention, however, because of lack of knowledge about his condition.

The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that OSA was diagnosed in 2009.  There was no evidence of complications of long-standing untreated sleep apnea, such as difficult to control hypertension and pulmonary hypertension.  A review of the Veteran's medical records showed significant weight gain after service.  The Veteran claimed that the symptoms started 20 years ago, during service, but review of treatment records during service did not reveal any complaints or evaluation for sleep apnea or any other sleep disturbances.  The examiner stated that physical examination revealed a Malampatti score of 2 and neck size of 16.5 inches.  The Veteran currently weighed 217.5 pounds, and weighed 173 pounds in April 1992, approximately the time he reported symptoms of OSA started.  The Veteran had a risk factor for OSA (Mallampati 2-3) and alcohol dependence was noted as exacerbating.  The examiner opined that the Veteran developed OSA many years after service and likely due to significant weight gain.  It was unlikely for a patient to not have any cardiovascular complications from untreated moderate sleep apnea after twenty years.  The Veteran did not appear to have these cardiovascular complications at this point.  Therefore, the claimed condition was less likely than not (less than 50 probability) incurred in service.

The April 2014 VA examiner opined that there was no link between the Veteran's sleep apnea and his service-connected major depressive disorder.  The examiner reasoned that the sleep apnea was due to structural changes in the upper airway most likely due to weight gain and not due to psychiatric disability.

Although the Veteran did not seek treatment for sleep apnea in service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran provided credible reports regarding his apnea symptoms in service.  His fellow servicemember, daughters, and former wife, attested to his sleep and breathing problems in service and after discharge, as these are matters within the realm of lay observation.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). 

The October 2010 VA examiner opined that the Veteran's obstructive sleep apnea was most likely a continuation or manifestation of the claimed and reported inservice symptoms of sleep apnea as reported by the Veteran and his family members, although the November 2012 VA examiner attributed the Veteran's OSA to significant weight gain.  

The April 2014 examiner opined that the sleep apnea was due to structural changes in the upper airway most likely due to weight gain and not due to psychiatric disability, but did not appear to consider the Veteran's and his family and friends' reports of sleep apnea and the Board cannot rely on this opinion.  See Dalton, 
21 Vet. App. at 39 (stating that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  This is the case with the April 2014 VA opinion; therefore, it is entitled to little to no weight.

The Board finds that the probative medical evidence of record is, thus, in equipoise as to whether the Veteran's sleep apnea had its onset in active service.  As such, resolving all doubt in the Veteran's favor, his service connection claim for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

2. Radiculopathy of the Bilateral Legs

Contentions

The Veteran testified that his radiculopathy started in service when he noticed numbness and tingling in his legs that worsened after discharge.  See April 2017 Board hearing transcript at page 12-13.  He testified that he told doctors in service but was not treated for the disorder while on active duty.  The Veteran recently told his primary care physician of his complaints and was sent for an examination of his back.  Id. at 13.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for radiculopathy of the bilateral legs.  See 12/1/04 STR Medical.

The post-service medical evidence includes the November 2009 VA examination report that reflects normal lower extremity sensation examination and that results of a November 2009 nerve conduction study showed no evidence of right or left lower extremity radiculopathy and was essentially normal.  The examiner stated that the electrodiagnostic impression was essentially a normal study with no evidence of active denervation phenomenon based on needle electromyography (EMG) examination.  See November 2009 VA examination report, page 8.

The April 2011 VA examination report reflects (page 12) normal sensory and motor examination findings in the Veteran's right and left lower extremities.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky, 26 Vet. App. at 303.  There is no medical evidence of record that radiculopathy of the bilateral legs was diagnosed proximate to the current appeal period, but not currently, or that this disorder had gone into remission.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of radiculopathy of the bilateral legs is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of a neurological disorder is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here is not competent and it does not establish current disability in this case.  Such lay evidence merely establishes symptoms of leg pain that led to tests that revealed a lumbar spine disability.

The Veteran has indicated that he believes that his claimed radiculopathy disability is related to military service, but this opinion is of little probative value, because, as noted above, he lacks the medical expertise needed to attribute radiculopathy disability to active service as opposed to other possible causes.  As such, it is entitled to no weight on this subject.  Other the other hand, the 2009 VA physician-examiner was well qualified to assess the causes of the Veteran's complaints and provided reasons for his opinion.  In additional, the 2009 VA examiner conducted diagnostic testing and the 2011 VA examiner conducted a sensory examination.  In light of this, the Board finds that the 2009/2011 VA opinions heavily outweigh the Veteran's belief when considered in view of all pertinent evidence. 

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the competent and credible 2009 VA examiner's opinion weighs against the claim regarding radiculopathy.  The preponderance of the medical evidence, in its entirely, weighs against a finding that radiculopathy of the bilateral legs is related to active service, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

3. Kidney Disorder, Vertigo, Arthritis of the Bilateral Ankles, Hips, and Wrists, and Arthritis of the Right Elbow

Kidney Disorder

Contentions

The Veteran testified that his kidney disorder "happened in service" and that he was diagnosed with a kidney problem.  See April 2017 Board hearing transcript at page 9.  He did not know with what he was diagnosed but did have a diagnosis in service.  Id. at 10.  The Veteran currently had problems urinating including pain.  He never had kidney stones and believed he was treated for a kidney disorder in service.  Id.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a kidney disorder.  See 12/1/04 STR Medical.

The post-service medical evidence includes a December 2003 primary care record showing that the assessment included a need to rule out chronic renal insufficiency.  See 3/26/15 CAPRI, page 388.  For completeness, the physician ordered a 24-hour urine (test) for creatine clearance.

A February 2009 VA examiner noted the Veteran's report that he was told by a primary care physician in October 2008 that he had renal failure.  The Veteran stated that he was seen for his blood pressure and medication refills and labs were drawn.  His creatinine was 1.5 and BUN was 21 at that time.  He had no symptoms such as lethargy, weakness, anorexia, or weight loss or gain, at that time.  The findings were just incidental findings.  There was no history of renal failure in active service.  The Veteran denied any incontinence.  He had no surgical involvement, recurrent urinary tract infections, renal colic or bladder stones, acute nephritis or hospitalizations for urinary disease, or any history of neoplasia.  He was on no medications and had no physician-sanctioned days lost secondary to acute flares or incapacitation over the last 12 months.  The condition did not affect his usual occupations and daily activities.

The examiner diagnosed renal insufficiency, mild, creatinine maximum 1.5, clinically stable without findings of renal failure.  In the examiner's opinion, the Veteran did not have chronic renal failure that was related to service.  The examiner reasoned that it was found only incidentally to a recent exam.  The examiner's opinion was based on the Veteran's creatinine being only very slightly elevated above normal and that it did not fall into the chronic renal failure category.  As to the Veteran's renal insufficiency, the examiner opined that it was not caused as a result of service-connected hypertension or costochondritis.  The Veteran did not have costochondritis and the costochondritis was not related to any renal failure.

The April 2011 VA examiner noted that the Veteran had no history of trauma to his genitourinary tract with a history of a urinary tract infection treated in the 1990s (one episode), and no history of kidney stones, nephritis, or noninvasive or invasive procedure in the genitourinary tract.  See 1/25/12 VA Examination, page 3.  The Veteran reported that he voided twice at night and about every two hours during the day (he drank about four 16 ounce bottles of water).  There was no history of a prostate problem.

The May 2015 VA primary care record includes an assessment of renal insufficiency and shows that an ultrasound of the Veteran's urinary tract was ordered.  See 7/7/15 CAPRI, page 31.  The May 2015 ultrasound report includes an impression of a normal bilateral renal ultrasound.  Id. at 36.

In March 2016, the Veteran denied hematuria and dysuria, but reported that he woke up at night up to three times to urinate.  See 10/18/16 CAPRI, page 31.  The assessment included benign prostatic hypertrophy (BPH) for which medication and monitoring for symptom improvement was planned.  If there was none, an ultrasound and Proscar would be considered.  A renal or kidney disorder was not assessed at that time.  

Arthritis of the Bilateral Ankles

Contentions

The Veteran testified that he had arthritis of the ankle joints for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.

Analysis

Service treatment records are not referable to complaints or diagnosis of, or treatment for, arthritis of the bilateral ankles.  See 12/1/04 STR Medical.

The post-service medical evidence does not discuss arthritis of the bilateral ankles.  

In February 2005, the Veteran was seen with complaints of right ankle pain after he twisted it while playing basketball the previous day.  See 3/26/15 CAPRI, page 350.  There was no fracture noted in a preliminary report and the Veteran was advised to use an ACE wrap, ice, elevation, and Tramadol as needed.

The February 2009 VA examination report includes the Veteran's complaints of great toe pain.  The examiner diagnosed the Veteran with metatarsalgia.

The April 2011 VA examiner reported no evidence of inflammatory arthritis and foot or toe abnormalities.

The subsequent medical evidence is not referable to arthritis of the bilateral ankles.


Arthritis of the Bilateral Wrists

Contentions

The Veteran testified that he had arthritis of the wrist joints for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, arthritis of the wrists. See 12/1/04 STR Medical.

The post-service medical evidence includes an August 2004 VA primary care record reflecting the Veteran's complaint of bilateral wrist pain, and the physician's assessment of a need to rule out degenerative joint disease osteoarthritis of the wrists for which x-rays were ordered.  See 3/26/15 CAPRI, page 383-84.  

The June 2005 VA primary care record does not discuss wrist pain or findings of the earlier mentioned x-rays.  See 3/26/15 CAPRI, page 346.  However, it minimal arthritis of the right knee was noted by the Veteran's primary care physician in July 2005.  Id. at 344.

A December 2011 VA medical record includes the Veteran's report of a three month history of right wrist pain that radiated to his fingers.  See 3/25/15 CAPRI, page 173.  He was a postal worker and thought the pain was due to repetitive wrist motion.  Results of a December 2011 nerve conduction study (NCV) were abnormal for the right median nerve, and an EMG exam was normal.  Id. at 65.  In May 2012, it was noted that NCV studies and an EMG were positive for right wrist carpal tunnel syndrome (CTS).  Id. at 154.

In October 2013, the Veteran was fitted for a wrist and forearm support for his left wrist.  See 3/26/15 CAPRI, page 62.

The subsequent medical records do not discuss complaints or diagnosis of, or treatment for, arthritis of the wrists.

Arthritis of the Bilateral Hips

Contentions

The Veteran testified that he had arthritis of the hip joints for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, arthritis of the bilateral hips.  See 12/1/04 STR Medical.

The post-service medical evidence includes a September 1997 record in which the Veteran complained of left hip pain for one month that he recalled hurting while lifting (weights).  See 9/23/15 Medical Treatment Record Government Facility, page 38.  The report of a left hip x-ray taken in September 1997 included an impression of left subchondral cystic changes, well preserved joint space, and no fracture or dislocation.

In January 2002, the Veteran complained of left hip pain.  See 3/26/15 CAPRI, page 404.

Subsequent medical records do not discuss complaints or diagnosis of, or treatment for, arthritis of the bilateral hips.


Arthritis of the Right Elbow

Contentions

The Veteran testified that he had arthritis of the elbow joints for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a right elbow disorder.  See 12/1/04 STR Medical.

The post-service medical evidence indicates that, in August 2008, the Veteran complained of intermittent bilateral elbow pain for two months.  See 3/26/15 CAPRI, page 272.  It was noted that this pain comes and goes.  A February 2009 primary care record notes a history of an olecranon spurn and includes an assessment of an olecranon spur of the right elbow.  Id. at 268.  

Subsequent medical records do not discuss complaints or diagnosis of, or treatment for, arthritis of the right elbow.

Vertigo

Contentions

The Veteran believed that he experienced vertigo in service but was not treated for it.  See April 2017 Board hearing transcript at page 14.  He had instances of falling on a bed but not on the ground.  The Veteran has loss of balance and walked into a wall and noticed it happened approximately 20 times in service.  Id. at 15.  After discharge, it happened "quite a bit, too much to count."  Id. 


Analysis

Service treatment records include a March 1992 clinical record showing that the Veteran said he was doing well, with no recent days of dizziness or tingling in any extremities.  See 12/1/04 STR Medical (1st set), page 1.  

The post-service medical evidence does not mention complaints of, or treatment for, vertigo or dizziness.  In fact, a March 2016 VA primary care record indicates that the Veteran denied blackouts and seizures.  See 10/18/16 CAPRI, page 31.

All Disabilities

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky, 26 Vet. App. at 303.  As detailed above, the Board finds that there the probative and competent evidence of record weighs against a finding of a kidney disorder, vertigo, or arthritis of the bilateral ankles, hips, or wrists, or right elbow, was diagnosed proximate to or during the current appeal period, or that any of these disorders had gone into remission.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich, 104 F. 3d at 1332-33.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77. 

In this case, a diagnosis of a kidney disorder, vertigo, and arthritis of the bilateral ankles, hips, and wrists, and right elbow, are complex findings that go beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of kidney, neurological, and orthopedic disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes symptoms of right wrist pain that led to tests that revealed CTS, symptoms of frequent urination that led to a diagnosis of BPH, and a laboratory finding of mild renal insufficiency.

The Veteran has indicated that he believes that his claimed kidney, vertigo, and arthritis of the bilateral ankles, hips, and wrists, and right elbow, disabilities are related to military service, but this opinion is of little probative value, because, as noted above, he lacks the medical expertise/competence needed to attribute his kidney, vertigo, arthritis of the bilateral ankles, hips, and wrists, and right elbow, disabilities to active service as opposed to other possible causes. 

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the preponderance of the medical evidence, in its entirely, weighs against a finding that kidney, vertigo, and arthritis of the bilateral ankles, hips, and wrists, and right elbow, disabilities are related to active service, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz, 274 F. 3d at1365.

4. Cervical Spine Disability

Contentions

The Veteran believed that working with, and carrying, heavy equipment in service caused his current cervical spine disability.  See April 2017 Board hearing transcript at page 11.  He was diagnosed with cervical degenerative arthritis in service and sought treatment for it 8 or 10 times, probably between 1982 and 1984.  Id.  


Analysis

Service treatment records show that, in March 1992, the Veteran reported pain in the neck area when he lifted his left arm.  See 12/1/04 STR Medical (1st set), page 1.  When seen for follow up two days later, he was feeling fine.  See 12/1/04 STR Medical (2nd set), page 102.  A later-dated March 1992 record indicates that the Veteran awoke with neck and chest pain.  Id. at 100.  Examination revealed that his left shoulder was higher and there was possible muscle spasm.  The assessment was mild arm spasm.  The May 1992 clinical separation examination report does not note a neck or spine abnormality.  See 12/1/04 STR Medical (1st set), page 45.

The post-service medical evidence indicates that, in September 1995, the Veteran complained of neck and right shoulder pain.  See 9/23/15 Medical Treatment Record Government Facility (2nd set), page 1.

A May 2007 physical therapy initial assessment indicates that the Veteran's neck symptoms began in 2006; cervical degenerative disc disease was noted in May to November 2007 physical therapy records.  See 3/26/15 CAPRI, pages 281-5, 288, 292, 295-6. 

In May 2009, Dr. S.F., the chiropractor, diagnosed the Veteran with multiple cervical subluxation and muscular spasm.  See 5/27/09 Medical Treatment Record Non Government Facility, page 3.

A September 2009 VA examiner noted the Veteran's onset of neck pain 2007 and that a chiropractor told the Veteran it was a strain.  The impression of x-rays of the Veteran's cervical spine taken in September 2009 was degenerative changes and encroachment of the neural foramina of C4-C5 and C5-C6.  The examiner diagnosed degenerative changes of C4-C5-C6 and opined that they were not due to or a result of the Veteran's neck pain in service in March 1992.  The examiner explained that, in March 1992, the Veteran pulled a muscle on the left side of his neck that resolved.  His current pain, present since 2007, was on the right.  The 2007 neck pain was "denovo neck pain".  The examiner observed that the Veteran had a very muscular neck, shoulders and upper extremities, said that he worked out to keep fit, and records indicated he had a tiring job at the US Post Office handling mail. 

Since the VA examiner's opinion was based on a review of the pertinent medical history, and were supported by a rationale, it provides compelling evidence against a nexus to service.  The Board emphasizes that the examiner provided a valid medical analysis to the significant facts of this case in reaching the conclusion regarding the Veteran's cervical spine disability.  In other words, the examiner did not only provide data and conclusions, but also provided a reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App.  295, 302-04 (2008). 

The Veteran believes that his claimed cervical spine disability is related to active service, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his cervical degenerative changes disability to active service, as opposed to the other possible causes.  The VA examiner was well qualified and competent to assess the causes of the cervical spine disability in the Veteran's system and provided support for the opinion. 

There is no competent and credible lay or medical opinion or evidence to refute the VA medical opinion as to the Veteran's cervical spine disability.  The Board notes the May 2009 chiropractor's diagnosis; however, this report lacked an opinion or statement as to the cause of cervical subluxation.  After reviewing the pertinent evidence of record, the Board finds that the preponderance of the evidence is thus against a finding that a cervical spine disability, including degenerative arthritis, is related to the Veteran's active service.

In sum, a preponderance of the evidence is against the claim for service connection for a cervical spine disability, including degenerative arthritis.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz, 274 F. 3d at 1365.


5. Left Elbow

Contentions

The Veteran testified that he had arthritis of the elbow joints for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.

Analysis

Service treatment records show that, in May 1991, the Veteran was seen for left elbow pain and reported that he was kicked two days earlier.  See 12/1/04 STR Medical (2nd set), page 17.  He had full range of elbow motion with pain, and the assessment was mild traumatic bursitis.  An upper extremity abnormality was not noted when he was clinically examined for separation in May 1992.  See 12/1/04 STR Medical (1st set), page 45.

The post-service medical evidence indicates that, in August 2008, the Veteran complained of intermittent bilateral elbow pain for two months.  See 3/26/15 CAPRI, page 272.  The February 2009 primary care record notes a history of an olecranon spurn and includes an assessment of an olecranon spur of the right elbow.  Id. at 268.  An October 2009 record shows a history of a tennis elbow (neither right or left specified).  Id. at 251.

The November 2009 VA examiner noted the Veteran's history of left elbow pain that started in service and gradually worsened.  The Veteran was treated conservatively through the troop clinic.  The examiner reported that results of x-rays of the Veteran's elbow (neither left or right specified) included an impression of scattered enthesophytes.  The examiner diagnosed left elbow degenerative joint disease without functional limitation and opined that it was not caused by or a result of the left elbow injury in service.  According to the examiner, the Veteran had a trauma in 1991 and, after that event, there were no complaints related to the Veteran's left elbow.  The VA medical records show no complaint of elbow pain until August 2008, and that was for right elbow pain.  Thus, the examiner concluded that, based on the evidence, and physical examination, the Veteran's left elbow disorder was less likely as not caused by or a result of his left elbow injury.

The March 2016 primary care record shows a past medical history of tennis elbow (neither right or left specified).  See 10/18/16 CAPRI, page 30.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and were supported by sound rationale, it provides compelling evidence against a nexus to service regaridng the Veteran's left elbow disorder.  The Board emphasizes that the examiner provided a valid medical analysis to the significant facts of this case in reaching the conclusion regarding the Veteran's left elbow disability.  In other words, the examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez, 22 Vet App at 304.  Indeed, the examiner noted the in-service injury/trauma and reviewed and considered the Veteran's post-service treatment records in formulating the opinion provided.

The Veteran believes that his claimed left elbow disability is related to active service, but this opinion is of little probative value, because he lacks the medical expertise/competence needed to attribute his left elbow degenerative joint disease disability to active service, as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the left elbow disability in the Veteran's system and provided extensive reasons for the opinion. 

There is no competent and credible lay or medical opinion or evidence to refute the VA medical opinion as to the Veteran's left elbow disability.  After reviewing the pertinent evidence of record, the Board finds that the preponderance of the evidence is weighs against a finding that a left elbow disability including degenerative arthritis, is related to the Veteran's active service.  
In sum, a preponderance of the evidence is against the claim for service connection for arthritis of the left elbow.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz, 274 F. 3d at 1365.

6. CFS, IBS, and Respiratory Disorder, as Due to an Undiagnosed Illness

Contentions

The Veteran believed that his claimed CFS "goes along with the sleep apnea" he claimed.  See April 2017 Board hearing transcript at page 22.  He was always tired and was unable to do things he did when he was younger, such as jogging and climbing many flights of stairs.  The Veteran tired easily that occurred since service.  He believed his IBS was due to his diet in service, that was when he first noticed it, and it continued to the present.  Id. at 23.  Clinicians prescribed a laxative that started after discharge.  Id.; 12/24/16 Correspondence.  The Veteran had shortness of breath that his representative asserted during the hearing went along with the Veteran's fatigue.  Id. at 23.  The Veteran testified that he noticed his CFS, IBS, and respiratory disorder, after his Desert Storm service.  Id. at 23-24.

Laws and Regulations

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").

Analysis 

The Veteran served in Southwest Asia (Saudi Arabia) from September 1990 to March 1991.  See 7/3/13 Military Personnel Record, page 7.

Service treatment records include a Southwest Asia Demobilization/Redeployment Medical Evaluation completed by the Veteran in July 1991 on which he checked yes to having diarrhea and denied having fatigue.  See 12/1/04 STR Medical (1st set), page 7.  Also in July 1991, he reported significant health changes since his deployment to Southwest Asia, and checked yes to having shortness of breath.  See 12/1/04 STR Medical (2nd set), page 4.  The May 1992 separation examination report shows that a chest x-ray performed in April 1992 was negative.  See 12/1/04 STR Medical (1st set), page 45.  

The post-service medical evidence includes results of a November 1992 chest x-ray that showed no active disease in the chest.  See 9/23/15 Medical Treatment Record, page 35.  An August 1994 chest x-ray showed no active disease in the chest and no significant change when compared with the exam in November 1992.  Id. at 33. 

Results of a September 1994 Persian Gulf War Registry examination include diagnoses of hyperuricemia, urinary tract infection treated with antibiotics, and folliculitis of the back and antecubital area.  See 9/23/15 Medical Treatment Record Government Facility (5th set), page 9.

An October 1994 report, prepared by a social worker in conjunction with the Veteran's participation in the Persian Gulf War Registry, shows that he reported having fatigue.  See 9/213/15 Medical Treatment Record Government Facility (2nd set), page 18.  He also reported having bleeding gums, skin rashes, breathing and stomach problems, and diarrhea.  See 9/23/15 Medical Treatment Record Government Facility (5th set), page 1.  The Veteran indicated that he traveled to Saudi Arabia and Kuwait, and had extensive contact with oily smoke-filled areas and slept and ate near oil fires. 

During a November 1998 VA examination for hypertension, the Veteran reported that, in January 1992, he started having episodes of chest pain associated with shortness of breath.  See 9/23/15 Medical Treatment Record Government Facility (4th Set), page 33.  He was subsequently diagnosed with chest pain and costochondritis.  The Veteran said that every time he had chest pain, he also had shortness of breath.  His lungs were clear to auscultation and percussion and a chest x-ray was negative.  Diagnoses included dyspnea, recurrent, etiology undetermined.

In April 2011, the Veteran underwent a VA Persian Gulf War examination.  See 1/25/12 VA Examination, page 6.  The Veteran had problems with day time hypersomnolence, hiccups about 2 to 3 hours after eating or drinking about 2 to 3 times a day, and an inability to sleep several times a week.  Following the Veteran's return from deployment in the Persian Gulf, he was diagnosed with hypertension and also noted to have stress, and associated the mentioned symptoms to stress.  He had a sleep study in 2007 and was diagnosed with sleep apnea.  

The Veteran reported that he was given Omeprazole for dyspepsia and continued to have hiccups but less frequently, about 2 to 3 times a day that lasted for about 2 to 
3 hours, but were intermittent for about a month about 2 to 3 times a year.  He also reported associated nausea but no vomiting with no precipitating event or activity that was not alleviated by anything but just resolved by itself.  The Veteran's problem with insomnia started when he was in Iraq in 1990, and he was told that it may be associated with stress.  The Veteran continued to have problems with initiating sleep almost 2 to 3 times a week.  He denied any medication for this condition and there was no precipitating event or activity and no alleviating factors.

Upon extensive physical examination, the examiner diagnosed the Veteran with sleep apnea and GERD and concluded that "[o]verall, this [V]eteran does not have an undiagnosed illness attributed to Persian Gulf service.  Instead, the examiner stated that the above conditions have clear and specific etiology and diagnosis."  See 1/25/12 VA Examination, pages 13-14.

Given that there is no competent evidence that the claimed disorders are related to a disease or injury in active service, the Veteran's claims regarding CFS, IBS, and a respiratory disorder as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses, must be denied.

There is no competent medical evidence of record to support the Veteran's claims.

The April 2011 VA examiner did not find that the Veteran had CFS, IBS, or a respiratory disorder, other than sleep apnea and GERD, addressed by the Board, supra and infra, respectively.  In the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1353; see Degmetich v. Brown, 104 F. 3d at 1333.

Although the Veteran told the April 2011 VA examiner that his fatigue and respiratory and gastrointestinal symptoms started after his return from the Persian Gulf, the probative medical evidence of record does not show that, after returning from Saudi Arabia, he reported experiencing fatigue or gastrointestinal symptoms to medical providers, other than in the July 1991 Redeployment Medical Evaluation and in October 1994 to the social worker who prepared the Persian Gulf War Registry report.  The Board finds this evidence probative, but it does not bring the overall stated of the evidence into equipoise.  

The Board acknowledges the Veteran's testimony that he told his primary care doctors about his fatigue, shortness of breath, and diarrhea complaints; however, the Board has carefully reviewed the VA and private medical records and examination reports, dated since February 2009 (one year prior to VA's receipt of his service connection claim) in the file, that do not reflect any such complaints.  In fact, during a March 2016 VA primary care visit, he specifically denied having shortness of breath, nausea, vomiting, constipation, and diarrhea.  See 10/18/16 CAPRI, page 33.  The Board finds this is affirmative evidence that weighs against the issue under consideration in this section.  

The Veteran would be competent to report complaints made to treating physicians in service or after discharge.  Jandreau, 492 F.3d at 1377.  His statements made to treatment providers since 2009 contain no mention of fatigue, bowel complaints or a respiratory disorder, other than sleep apnea and GERD.  His more recent reports of fatigue and bowel and respiratory complaints are outweighed by other competent evidence of record, such as the April 2011 VA Gulf War examination report conducted for the specific purpose of detecting illnesses related to service in the Persian Gulf.

As such, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran has an undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by CFS, IBS, or a respiratory disorder.  Indeed, the pertinent competent evidence of record does not reflect overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The Board has also considered the Veteran's claims for fatigue, a respiratory disorder, and IBS under a direct theory of entitlement.  Service treatment records do not discuss fatigue, and bowel and respiratory disorders, other than his report of fatigue and diarrhea on the July 1991 Redeployment Medical Evaluation.  Although the Veteran reported having fatigue, diarrhea, and shortness of breath in October 1994, such was not noted during the September 1994 Persian Gulf War Registry examination.  In any event, other than the November 1998 VA examiner's report of dyspnea, recurrent, etiology undetermined, subsequent medical records do not discuss fatigue (other than that associated with sleep apnea and service-connected depression), and bowel and respiratory problems (other than sleep apnea).

An extended period of time after service without any manifestations of the claimed condition is a factor for consideration and, in this case, it tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As detailed above, the medical evidence of record reflects that the Veteran has not reported incurring any respiratory problems during service, and only mentioned having diarrhea and fatigue twice, in July 1991 and October 1994.  The crux of the Veteran's argument is that fatigue and bowel and respiratory disorders developed as a result of his service in the Persian Gulf, however, as already determined, service connection under an undiagnosed illness theory of entitlement is not warranted.  

The evidence does not support a finding that any fatigue, bowel, or respiratory disability (other than sleep apnea) is etiologically related to service, thus entitlement under a direct theory of entitlement is also not warranted.

In sum, a preponderance of the evidence is against the claims for service connection for CFS, IBS, and a respiratory disorder, including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  Reasonable doubt does not arise, and these issues are denied.  Ortiz, 274 F. 3d at 1365. 

7. Entitlement to VA Medical Treatment for a Psychosis Under Provisions of 38 U.S.C.A. § 1702.

Contentions

The Veteran contends that he told doctors he heard voices and had nightmares that started in active service.  See April 2017 Board hearing transcript at page 20.


Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War, who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  

In this case, the competent medical evidence does not show that the Veteran has (or has had) a psychosis, as defined by 38 C.F.R. § 3.384 (2017) at any point during the appeal period.  Moreover, the record does not establish that the Veteran had any psychiatric disorder manifested within two years of discharge from his single period of active service, that ended in August 1992.  Notably, the first diagnosis of a psychiatric disorder is in January 2005, when the Veteran underwent a Biopsychosocial Assessment and was diagnosed with an adjustment disorder.  See 3/26/15 CAPRI, pages 366-77.  Service connection for a major depressive disorder was granted in an August 2013 rating decision.  Accordingly, the preponderance of the evidence is against the claim for eligibility for treatment for psychosis under 38 U.S.C.A. § 1702. 

B. Increased Ratings

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

1. ASHD

Contentions

The Veteran testified that his heart disability made him more tired because his heart was not pumping properly.  See April 2017 Board hearing transcript at page 24-25.  He took prescribed medication but was never hospitalized for his heart disability.  Id. at 25.

Rating Criteria

Service connection for arteriosclerotic heart disease associated with hypertension was granted by the RO in a January 2003 rating decision.  A 10 percent disability rating was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7005. 

In February 2010, the RO received the Veteran's current claim for an increased rating.  Subsequently, the October 2016 rating decision granted a 30 percent rating for the Veteran's heart disability under Diagnostic Code 7005, effective April 20, 2016.

Under Diagnostic Code 7005, that rates arteriosclerotic heart disease, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 
3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Id.  

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 
30 percent.  Id.

If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, a medical opinion should be requested as to which condition is causing the current signs and symptoms.  Note to Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

38 C.F.R. § 4.100 (2017) provides guidance for the application of this Diagnostic Code as follows:

(1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.

(3) If left ventricular ejection fraction testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the left ventricular ejection fraction test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  Id.

Analysis

The 30 percent rating assigned effective April 20, 2016 was based on the findings of an echocardiogram performed by VA on that day showing cardiac dilation, with mild left ventricular hypertrophy, and an ejection fraction of 65 percent.  See 10/18/16 CAPRI, pages 25-26.

VA medical records include a December 2010 primary care note showing that the Veteran did not have left ventricular hypertrophy.  See 3/26/15 CAPRI, page 208.

Results of an echocardiogram performed by VA in January 2011 include a left ventricular ejection fraction of 67 percent.  See 7/7/15 CAPRI, page 9.

The April 2011 VA examination report indicates that the Veteran did not take continuous medication for heart disease.  See 1/25/12 VA Examination, page 2.  There was no evidence of congestive heart failure, pulmonary hypertension, or abnormal heart sounds.  Id.  The examiner found no evidence of ASHD and reported a changed diagnosis to no cardiac disease.  Id. at 6.

A June 2013 VA primary care note reflects no left ventricular hypertrophy.  See 3/26/15 CAPRI, page 119-20.  

An October 2014 electrocardiogram (ECG) report indicates an abnormal ECG (when compared with ECG of June 2013) with no significant change since June 2013.  See 7/7/15 CAPRI, page 2.  In December 2014, the Veteran expressed concern about the abnormal ECG.  3/26/15 CAPRI, page 18.

A June 2015 VA examination report reflects the Veteran's history of dyspnea on exertion and hypertension, and that electrocardiograms showed nonspecific ST and T wave abnormalities.  He had no cardiac catherizations, two normal stress tests, and multiple two-dimensional echocardiograms (2DECHO) of the heart that were normal.  The Veteran went to the gym three times a week, and could run on a treadmill for thirty minutes.  He denied congestive heart failure symptoms, angina, or syncope, and no continuous medication was needed to control his heart disability.  The examiner noted there was no evidence of myocardial infarction, congestive heart failure, arrhythmia, a valve condition, pericardial adhesions, or an infectious heart condition.  The Veteran was not hospitalized for a heart disability.  

Examination revealed a heart rate of 64 with regular rhythm, normal heart sounds, and no lower extremity peripheral edema.  There was no evidence of cardiac hypertrophy and dilation.  The Veteran's blood pressure was 133/84.  Interview-based METs were 7 to 10 METs, consistent with climbing stairs quickly, moderate biking, sawing wood, or jogging 6 miles per hour.  The examiner found no significant heart disease at present and that the Veteran's heart disability did not affect his ability to work.

An August 2015 ECG was considered abnormal when compared with the October 2014 test.  See 10/18/16 CAPRI, page 50.  

According to a September 2015 E-cardio consult, a cardiologist reviewed the Veteran's abnormal electrocardiogram(s), that showed sinus bradycardia, with mild T-wave flattening in the anterior leads in the past few years.  The cardiologist concluded that, if the Veteran was asymptomatic, no further workup was needed.  See 10/18/16 CAPRI, page 48-49.

A March 2016 ECG showed sinus bradycardia and nonspecific ST and T wave changes.  See 10/18/16 CAPRI, page 73

The clinical impression of the April 20, 2016 echocardiogram was normal left ventricular size and systolic function, mild left ventricular hypertrophy, and an ejection fraction of 65 percent, with no significant valve abnormalities.  See 10/18/16 CAPRI, page 25-6.  

An October 2016 VA medical record shows that the Veteran worked for the United States Post Office on the night shift, from 11 p.m. to 8 a.m., and tried to sleep during the day, sleeping about four hours in the day.  See 10/18/16 CAPRI, page 3.

Prior to April 20, 2016

Prior to April 20, 2016, there is no objective medical evidence of a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, such as to warrant a higher 30 percent rating under Diagnostic Code 7005.  Nor is there evidence that continuous medication was required.

The April 2011 examiner reported an ejection fraction of 67 percent.  The June 2015 VA examiner reported a workload of 7 to 10 METs and that the Veteran did not take medications for his heart disability. 

There is also no medical evidence of cardiac hypertrophy or dilation on ECG, echocardiogram, or x-ray.  The January 2011 echocardiogram showed a left ventricular ejection fraction of 67 percent, with normal wall motion and thickness.  The October 2014 ECG showed normal sinus rhythm and a nonspecific T wave abnormality.  The August 2015 ECG was abnormal when compared with the October 2014 test.  But, in September 2015, the cardiologist who reviewed the abnormal electrocardiograms concluded that, if the Veteran was asymptomatic, no further workup was needed.  The March 2016 ECG also showed sinus bradycardia with nonspecific ST and T wave changes. 

Thus, prior to April 20, 2016, the weight of the competent medical evidence is against a finding for a rating higher than 10 percent under Diagnostic Code 7005.

Since April 20, 2016

Since April 20, 2016, the Veteran does not have any history of acute congestive heart failure, a workload of less than 5 METS or an ejection fraction of less 
50 percent at any time during the appeal, and not since April 20, 2016.  As such, a disability rating in excess of 30 percent for his service-connected heart disability is not warranted since April 20, 2016.

Thus, the criteria for a rating higher than 30 percent for ASHD are not met since April 20, 2016.

In sum, the weight of the medical and other evidence of record is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 10 percent prior to April 20, 2016, and higher than 30 percent thereafter.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.7, 4.21.

2. Hypertension

Contentions

The Veteran contends that his blood pressure disability had "gotten worse over the years", with a change in prescribed medication that proved it.  See 12/24/16 Correspondence.  He was given a blood pressure machine to monitor his blood pressure at home and had some high readings.  The Veteran indicated that he was sent home from physical therapy because his blood pressure was too high and his doctor changed the medications.

The Veteran testified that he took prescribed medication for his blood pressure, kept a log book of blood pressure readings, and his blood pressure that morning was 130/96.  See April 2017 Board hearing transcript at page 26.  His systolic pressure was over 200 when he did stressful exercise such as running and his diastolic pressure was frequently over 110.  Id. at 27.  


Rating Criteria

The January 1993 rating decision granted service connection for hypertension with costochondritis.  A 10 percent evaluation was assigned under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure predominantly is 200 or more. Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, with moderately severe symptoms.  Id.  A 60 percent rating is warranted where diastolic pressure is 130 or more with severe symptoms.  Id.  

Note 1 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 

Note 2 states: Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Analysis

The weight of the medical evidence throughout the appeal period reflects that the Veteran requires continuous medication for control of hypertension without objective evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

The April 2011 VA examination report indicates that the Veteran took Nifedipine 10 mg. once a day with no side effects from the medication.  He worked out in a gym, and lifted light weights three times a week.  His blood pressure readings were 132/84, 138/89, and 143/76.  The Veteran reported shaking and dizziness due to elevated blood pressure for which he took time off from work, but did not check his blood pressure or seek an evaluation by his primary care physician.

VA medical records indicate that, in September 2011, the Veteran's primary care physician ordered a blood pressure cuff/monitoring machine for him.  See 3/26/15 CAPRI, page 179.

The November 2012 VA examination report indicates that the Veteran's hypertension was under control.  He took one medication and was recently started on a second one.  .

A June 2013 primary care note show that a nurse practitioner recently changed the Veteran's medication from Precardia to Diltiazem.  See 3/26/15 CAPRI, 119.

A March 2015 VA Disability Benefits Questionnaire for Hypertension reveals that on March 30, 2015, the Veteran's blood pressure readings were 122/80, 132/100, and 140/98.  See 4/1/15 C&P Exam.  There was no history of diastolic blood pressure productive of 100 or more.  Id. at 13.  The Veteran took Diltiazem and HCTZ with no end organ damage.  He had a history of headaches.  Id. at 12.

The June 2015 VA examination report notes two normal stress tests and that the Veteran went to the gym three times a week and was able to run on a treadmill for 30 minutes.  He had no congestive heart failure symptoms.  A recent eye examination showed no retinopathy.  The Veteran took continuous medication for hypertension: Diltiazem and HCTZ.  The examiner noted blood pressure readings of 125/71 (on May 5, 2015), 126/80 (on May 22, 2015), and 133/84 (on June 24, 2015).  The average blood pressure reading was 128/78.  The examiner reported that the Veteran's blood pressure was controlled, and there were no emergency room visits due to controlled hypertension.

According to a March 2016 VA primary care note, hypertension caused the Veteran to miss work.  He had occasional palpitations with no significant issue of chest pain and believed the elevations in blood pressure at those times might be associated with anxiety.  His prescribed medications were continued and a blood pressure cuff was issued to monitor his blood pressure. 

Here, the record reflects that the Veteran has required continuous medication for control of his hypertension.  

The objective medical evidence weighs against a finding that the Veteran's systolic blood pressure readings have been predominantly at 160 or more.  In fact, it appears that his systolic reading reached no more than 143: in April 2011, it was 143/76. Thus, there is no objective evidence of an essential element needed for a higher evaluation under Diagnostic Code 7101.  In addition, there is no evidence of dyspnea on exertion.  Significantly, the June 2015 VA examination report reflects that results of two stress tests were normal, and that the Veteran went to the gym three times a week and was able to run on a treadmill for 30 minutes.  The examiner reported that the Veteran's blood pressure was controlled.

In view of the foregoing, the Board finds that the Veteran's service-connected hypertension does not demonstrate medical findings showing diastolic pressures of predominantly 110 or more, or systolic pressures of predominantly 200 or more. Thus, the preponderance of the objective medical and lay evidence is against hypertension of sufficient severity as to support a rating in excess of the currently assigned 10 percent rating.  In reaching this conclusion, the Board acknowledges the Veteran's testimony that his systolic pressure was over 200 when he did stressful exercise or ran, and his diastolic pressure was frequently over 110.  The Veteran also testified in April 2017 that he kept a log book of his blood pressure readings.  The Board kept the record open for 60 additional days to afford him the opportunity to submit his blood pressure log book.  See April 2017 Board hearing transcript, pages 28-29.  No additional evidence was received from him regarding his recorded blood pressure readings.  

In sum, the weight of the medical and other evidence of record is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 10 percent at any time during the appeal period.  


ORDER

New and material evidence has been received to reopen the claims for service connection for residuals of a coccyx injury, hyperuricemia, a lumbar spine disorder, including degenerative joint disease (claimed as a thoracic back injury and as a back disorder with Schmorl's nodes), left and right knee disorders, including a postoperative torn meniscus, and pseudofolliculitis barbae. 

New and material evidence has not been received to reopen the claim for service connection for a urinary tract infection; the petition to reopen is denied. 

Service connection for sleep apnea is granted.

Service connection for a cervical spine disability, including degenerative arthritis, is denied.

Service connection for a kidney disorder, radiculopathy of the bilateral legs, vertigo, and arthritis of the bilateral ankles, hips, wrists, and left and right elbows, is denied.

Service connection for CFS, IBS, and a respiratory disorder, including as due to an undiagnosed illness and medically unexplained chronic multisymptom illnesses, is denied.

Eligibility for VA medical treatment under 38 U.S.C.A. § 1702 is denied. 

A rating higher than 10 percent for ASHD prior to April 20, 2016, and higher than 30 percent thereafter, is denied.

A rating higher than 10 percent for hypertension with costochondritis is denied.

REMAND

Lumbar Spine, Coccyx Injury, Hyperuricemia, Left and Right Knees, and PFB

Lumbar Spine: The November 1992 x-ray of the Veteran's lumbar spine showed Schmorl's nodes, described as a minor congenital change, but no subsequent radiographic report discusses such findings.  It is unclear if the Veteran currently has Schmorl's nodes.

In May 2009, Dr. S.F. attributed the onset of the Veteran's Schmorl's nodes to his tailbone injury in service.  The November 2009 VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was not due to active service.

A new examination is needed to determine if the Veteran has a lumbar spine disease or injury that had its onset during active service.

In April 2017, the Veteran submitted relevant private medical records that show a diagnosis of, and treatment for, lumbar spondylosis.  See 4/18/17 Medical Treatment Record Non Government Facility.  He did not waive initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2017).

Coccyx Injury: The November 2009 examiner reported findings of mild coccyx tenderness and that coccydynia was not found.  See November 2009 VA examination report, pages 4, 16.  Then the examiner opined that the "coccydynia is most of the arcuate event.  The chronic coccydynia is secondary to a tailbone.  In my medical condition the coccyx condition is not caused or a result of the injury while in service."  This opinion is confusing and unclear and a new opinion is needed to determine if the Veteran has any residuals of the coccyx injury in service.

Hyperuricemia: The May 2015 VA medical record describes the Veteran's hyperuricemia as corrected.  It is unclear if the Veteran has had a diagnosed hyperuricemia disability since he filed his service connection claim in 2010.  See McLain, 21 Vet. App. at 319 (stating that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved).  As such, the Board finds that a medical opinion is needed.

Knees and PFB: The Board's finding of new and material evidence to reopen the Veteran's claims for service connection for residuals of a coccyx injury, left and right knee and lumbar spine disorders, hyperuricemia, and PFB, along with VA's duty to assist entitles him to a VA examination for these disabilities.  Shade, 24 Vet. App. at 120-22.

Bilateral Hearing Loss and Tinnitus

The Veteran testified that he noticed hearing loss during active service.  See April 2017 Board hearing transcript at page 15.  He served in the signal unit and was exposed to generator noise and other loud-sounding equipment, and refueled helicopters that exposed him to aircraft noise.  Id.  The Veteran continued to experience hearing loss.  He was also exposed to noise from firing weapons during military maneuvers and his six month deployment during Operation Desert Storm.  See 12/24/16 Correspondence.

Service treatment records include a reference audiogram performed in August 1983, and an August 1984 audiogram performed when the Veteran worked in the motor pool, that show some loss in hearing acuity from his October 1981 enlistment examination.  See 12/1/04 STR Medical (1st set), pages 47-48; STR Medical (2nd set), pages 78, 80.  The May 1992 separation examination report does not appear to show hearing loss.  See 12/1/04 STR Medical (1st set), page 46.

It is unclear if the Veteran currently has bilateral hearing loss and tinnitus due to exposure to acoustic trauma in service.  The Board finds that there is not enough competent evidence of record to currently adjudicate these issues.  As such, the Veteran is to be afforded a VA examination to determine the etiology of any bilateral hearing loss and tinnitus disabilities.  See McLendon, 20 Vet. App. at 83.


Insomnia

The April 2011 VA examiner noted that insomnia was associated with the Veteran's sleep apnea.  See 1/25/12 VA Examination, page 13.

It is unclear if the Veteran has an insomnia disability due to or aggravated by service-connected sleep apnea or major depressive disorder, or if it is a symptom of service-connected disability.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

An examination is needed to determine if the Veteran has an insomnia disability due to a disease or injury during active service or to service-connected disability.

Right Hand Disorder, including Arthritis of the Hand and Fingers, Including as Due to Service-Connected Left Finger disability

The Veteran has contended that he has a right hand disorder, including arthritis of the hand and fingers, including as due to his service-connected left index finger disability.  See 11/2/11 VA 21-526b Supplemental Claim (that mistakenly notes right index finger injury).

X-ray of the Veteran's right hand in September 2011 showed calcific densities of the middle finger possibly due to an old injury.  See 7/7/15 CAPRI, page 6.
Right hand carpal tunnel syndrome was noted in May 2012.  See 3/26/15 CAPRI, page 154.  

An opinion is needed as to whether the Veteran has a right hand disability including due to service-connected left index finger disability.
Gout

The Veteran contends that he has gout due to his diet in service as it was diagnosed not long after his discharge.  See April 2017 Board hearing transcript at page 9.  He had symptoms of gout on active duty and did not know what it was until after discharge when it was diagnosed.  See 12/14/16 Correspondence.

Service treatment records do not discuss gout.

The post-service medical evidence since June 1996 reflects complaints and diagnoses of, and treatment, for gout.  See 9/23/15 Medical Treatment Record Government Facility (1st set), pages 16, 39 9/23/15 Medical Treatment Record Government Facility (4th set), pages 2, 29; 10/19/98 Medical Treatment Record Government Facility, pages 2-4.

The February 2009 VA examiner opined that the Veteran's diagnosis of gout was "presumptive gout", since uric acid crystals were not identified by proper examination of polarized light microscopy.  See 2/20/09 VA Examination, page 5.  

But, the April 2011 VA examiner noted that the Veteran reported losing three days from work in the past year due to gout.  See 1/25/12 VA Examination, page 4.  In June 2012, the Veteran's primary care physician noted treatment for gout and, in June 2013, gout was clinically assessed.  See 3/26/15 CAPRI, pages 78, 119.  It is unclear if the Veteran has had a diagnosed gout disability since he filed his service connection claim in 2010.  See McLain v. Nicholson, 21 Vet. App. at 319.

GI Disability including GERD and Pyrosis (and other than IBS)

The Veteran contends that his GERD started during active service and that he was treated for it, and currently took prescribed medication for the disorder.  See April 2017 Board hearing transcript at pages 7, 8; 12/24/16 Correspondence.

Service treatment records include the July 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation noting the Veteran's report of diarrhea.  See 12/1/04 STR Medical (1st set), page 7.  

The October 1994 Persian Gulf War Registry report includes the Veteran's complaints of stomach problems and diarrhea that started in the Persian Gulf and continued.  See 10/18/94 VA Examination.  Daily hiccups that he attributed to heartburn were noted in April 2003.  See 3/26/15 CAPRI, page 395.  GERD was diagnosed in 2010.  See 3/26/15 CAPRI, pages 223-24.  

The April 2011 VA examiner noted the Veteran's reported history of hiccups about 2-3 hours after eating or drinking about 2-3 times a day in service and diagnosed GERD.  See 1/25/12 VA Examination, pages 6, 14.

Heartburn complaints were reported in 2015.  See 7/7/15 CAPRI, page 30.

An examination is warranted to determine if the Veteran has a gastrointestinal disability, including GERD and pyrosis (and other than IBS), due to a disease or injury during active service.  See McLendon; Davidson, supra.

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction due to his prescribed medications for hypertension for which he took Viagra.  See April 2017 Board hearing transcript at page 6.  He believed his problems were related because his erectile dysfunction started when he began to take that medication.  Id. at 7; 12/24/16 Correspondence.

Service treatment records show that the Veteran took prescribed medication for hypertension since 1992.  See 12/1/04 STR Medical (2nd set), pages 95, 97, 101.  VA medical records, dated since 1993, also show that he took continuous medication for hypertension.  See 9/23/15 Medical Treatment Record Government Facility (2nd set), pages 3,7,8.  The Veteran currently had erectile dysfunction, as noted in June 2013, for which he took Viagra.  See 3/26/15 CAPRI, page 78; 10/18/16 CAPRI, page 2.

An opinion is needed as to whether the Veteran's erectile dysfunction is due to or aggravated by service-connected hypertension including prescribed medication for that disability.

Chronic Headaches

The Veteran contends that he was diagnosed with constant tension headaches for which he took medication in service and had headaches since discharge.  See April 2017 Board hearing transcript at pages 4-6.  He believed lack of sleep and stress caused most of his chronic headaches.  See 12/24/16 Correspondence.

Post-service medical records in October 1994 indicate that the Veteran reported having headaches.  See 9/23/15 Medical Treatment Record Government Facility (2nd set), page 21.

The December 2004 VA examiner noted the Veteran's report of having headaches in service in June 1992 and was found to have elevated blood pressure.  After discharge, the Veteran was diagnosed with arterial hypertension, and still had intermittent headaches despite medication.

In May 2009, Dr. S.F. noted that the Veteran complained of headaches twice a month that affected both sides of his head.  See 5/27/09 Medical Treatment Record Non Government Facility, page 1.

The October 2010 VA examiner reported that the Veteran had some morning headaches about twice every two weeks that were not as bad as before he started using a CPAP machine, when they occurred on a daily basis.

An examination is needed to determine if the Veteran has a chronic headache disability due to a disease or injury during active service or to service-connected disability.

Right and Left Shoulders

The Veteran asserts that he had arthritis of left shoulder joint for which he was treated in service with Motrin, and now treated with that and Tylenol with codeine.  See Board hearing transcript at page 3.  He stated that x-rays showed he had the disorder.  He had a right rotator cuff tear that was not surgically repaired and was torn in service.  See April 2017 Board hearing transcript at page 13-14.  

Service treatment records indicate that, in March 1992, the Veteran was seen in the clinic and reported that he awoke with neck and chest pain.  See 12/1/04 STR Medical (2nd set), page 100.  Examination revealed that his left shoulder was higher and he had a possible muscle spasm.  The assessment was mild arm spasm.  When examined for separation in May 1992, an upper extremity abnormality was not noted.  See 12/1/04 STR Medical (1st set), page 45.

The post-service medical evidence includes a September 1995 record in which the Veteran complained of neck and right shoulder pain.  See 9/23/15 Medical Treatment Record Government Facility (2nd set), page 1.  X-ray of the right shoulder was negative.  Id. at 32.

In November 2000, the Veteran complained of bilateral periodic shoulder pain for three months.  See 9/23/15 Medical Treatment Record Government Facility (1st set), page 33.

An August 2001 ortho surgery note shows a diagnosis of impingement syndrome improving.  See 3/26/15 CAPRI, page 405.

In July 2007, the Veteran complained of right anterior shoulder pain and was assessed with a need to rule out acromioclavicular (AC) joint degenerative arthritis with supraspinatus tendinitis, for which he was referred to the orthopedic surgery clinic.  See 3/26/15 CAPRI, page 289.  Chronic right shoulder pain/impingement syndrome with a need to rule out full thickness rotator cuff tear was diagnosed.  See 3/26/15 CAPRI, page 287.

In October 2009, the Veteran reported right shoulder pain and said he injured it at work 10 days earlier while lifting something.  See 3/26/15 CAPRI, pages 251-52, 257.  The assessment was arthralgia of the right AC joint.  X-rays did not show evidence of an AC separation, but there was degenerative joint disease for which the Veteran was referred to the orthopedic clinic.  Id. at 252.  

A November 2009 orthopedic surgery consult notes the Veteran's history of right shoulder pain and that he denied any history of significant trauma.  See 3/26/15 CAPRI, page 232.  The diagnosis was chronic right shoulder pain: impingement syndrome, with a need to rule out full thickness rotator cuff tear.  X-rays taken in December 2009 showed a full thickness tear of the supraspinatus tendon in the right shoulder, and minor degenerative change of the AC joint in the left shoulder.  See 3/26/15 CAPRI, pages 64-65.

According to a January 2010 orthopedic surgery record, a magnetic resonance image was suggestive of a full thickness rotator cuff tear of the right shoulder.  Both shoulders were examined at the time.  The diagnosis was chronic right shoulder pain: full thickness rotator cuff tear.  See 3/26/15 CAPRI, page 230.

In March 2012, the Veteran complained of left shoulder pain that occasionally radiated to his elbow, and denied injury or trauma.  See 3/26/15 CAPRI, page 160. 

An April 2012 primary care record indicates that the Veteran had bicipital tendinitis, and mild acromioclavicular osteoarthritic joint changes to the left shoulder.  See 3/26/15 CAPRI, page 158.

The Veteran was seen in the orthopedic surgery clinic in October 2013 and was diagnosed with shoulder arthralgia.

A MRI of the left shoulder performed in November 2013 showed mild to moderate degenerative change at the acromioclavicular and glenohumeral articulations, degenerative irregularity over the surface of the greater tuberosity, anterior margin supraspinatus tendon tear, rotator cuff tendinosis, and labral tear.  See 3/26/15 CAPRI, page 51.  A MRI of the right shoulder, showed mild to moderate arthrosis at the glenohumeral and AC articulations.  Id. at 50-51.

In November 2013, an orthopedic surgeon advised the Veteran that a portion of his pain was from his neck going to his shoulders and a portion was primarily from the shoulders themselves.  See 3/25/15 CAPRI, page 51-52.

In light of the foregoing, the Veteran should be afforded a VA examination to determine if he has a left or right shoulder disability that had its onset during active service.  

Service Connection for PTSD, Wisdom Teeth and Upper and Lower Gum Surgery, Chilblains Disorder, and Raynaud's Disease, and Increased Rating for Major Depression with Alcohol Use Disorder

Following a September 2016 statement of the case, the Veteran submitted a VA Form 9 in October 2016 and requested to testify during a hearing at the RO before the Board regarding his claims for service connection for PTSD, wisdom teeth and upper and lower gum surgery, Chilblains disorder, and Raynaud's Disease.  See 10/11/16 VA 9 Appeal to Board of Appeals.  Additionally, following an October 2016 statement of the case, the Veteran submitted a VA Form 9 in November 2016 and requested a hearing before the Board conducted by videoconference regarding his claim for an increased rating for his major depressive disorder with alcohol use disorder.  See 11/8/16 VA 9 Appeal to Board of Appeals.

The Veteran has not had the requested videoconference hearing on the above issues.  The Veteran has a right to a hearing before the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2017). 

Records

In January 2012, the Veteran submitted a signed request for VA to obtain records of treatment for his hand in December 2011 at the Eastside Rehab Medicine and Pain Clinic in El Paso.  See 1/25/12 VA 21-4142 Authorization for Release of Information.  Efforts should be made to obtain these relevant medical records identified by the Veteran, to include requesting updated authorization.

The Board will defer consideration of the Veteran's increased rating claim for his left index finger fracture, pending receipt of the private medical records he identified.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in El Pasco since October 2016 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran an opportunity for a videoconference hearing before a Veterans Law Judge regarding his claims for service connection for PTSD, wisdom teeth and upper and lower gum surgery, Chilblains disorder, and Raynaud's disease, and a rating higher than 50 percent for major depression with alcohol use disorder.

2. Obtain all medical records regarding the Veteran's treatment at the El Paso VAMC since October 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. Request all medical records regarding the Veteran's treatment for a hand disability at the Eastside Rehab Medicine and Pain Clinic in El Paso.  If necessary, request that he complete new authorization for VA to obtain these private treatment records.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

4. After records have been associated with the claims file, schedule the Veteran for appropriate 
VA examinations (orthopedic, dermatologic, internal medicine, ear disorders, gastrointestinal, genitourinary, neurologic, etc) by a physicians to determine if any current lumbar spine or left or right knee disorder, PFB, residuals of a coccyx injury, bilateral hearing loss, tinnitus, insomnia, right hand, gout, hyperuricemia, gastrointestinal disability including GERD and pyrosis, erectile dysfunction, left or right shoulder, and headache disorder, is the result, in whole or part, of a disease or injury in active service.  The claims file, including this remand, should be reviewed by the examiner(s).

a. Lumbar Spine

i. For each current lumbar spine disability, including intervertebral disc syndrome, lumbar spondylosis, or another lumbar spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) lumbar spine disabilities, in whole or part, had their onset in service, are related to his reported in-service injuries, or are otherwise the result of a disease or injury in service (including the notations in the May 1984 service treatment records, noting back pain for two months)?

ii. If a lumbar spine disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

iii. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

iv. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

v. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

vi. In formulating the opinions, the examiner is specifically requested to address the opinion rendered by Dr. S.F. in May 2009 (to the effect that the Veteran's Schmorl's nodes were caused by his active military service).

b. Left and Right Knee

Is any left or right knee disorder, including degenerative joint disease, internal derangement, or another disorder (present at any time since 2009) at least as likely as not caused by a disease or injury in active service including the notations in the July 1988 service treatment records (noting complaints of right knee pain and swelling)? 


c. PFB
Is any PFB disorder (present at any time since 2009) at least as likely as not caused by a disease or injury in active service including the notations in the service treatment records (noting repeated complaints of PFB)? 

d. Hyperuricemia

i. Does the Veteran have hyperuricemia?

ii. If so, is any hyperuricemia disorder (present at any time since 2009) at least as likely as not caused by a disease or injury in active service? 

iii. In formulating the requested opinions, the examiner is specifically requested to acknowledge and discuss the May 2015 assessment of "hyperuricemia corrected" in the VA outpatient records. 

e. Residuals of a Coccyx Injury

Is it likely as not that any coccyx disability, present since 2009, is the result of a disease or injury in active service (including the notations in the January 1990 service treatment records), or had its onset in such service)


f. Gout

i. Does the Veteran currently have gout?

ii. If so, is any gout disorder (present at any time since 2009) at least as likely as not caused by a disease or injury in active service? 

iii. In formulating the requested opinions, the examiner is specifically requested to acknowledge and discuss the June 2012 and June 2013 notations of treatment for, and assessment of, gout in the VA outpatient records.

g. Gastrointestinal Disability-GERD and Pyrosis

Is any gastrointestinal disorder, including GERD, pyrosis, or another disorder (other than IBS and present at any time since 2009) at least as likely as not caused by a disease or injury in active service including the notations in the July 1991 service treatment records (noting complaints of diarrhea)? 

h. Left and Right Shoulder

i. Is any left or right shoulder disorder, including degenerative joint disease, right rotator cuff tear, bicipital tendinitis, impingement syndrome, or another disorder (present at any time since 2009) at least as likely as not caused by a disease or injury in active service including the notations in the March 1992 service treatment records (noting complaints of neck and chest pain and findings of left shoulder higher, assessed as mild arm spasm)?

i. Right Hand

i. Is it likely as not that any right hand disability, present since 2009, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected left index finger fracture?

ii.  If not, is any right hand disability at least as likely as not aggravated by service-connected left index finger fracture disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of right hand disability prior to aggravation?

j. Insomnia

i. Is it likely as not that any insomnia disability, present since 2009, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected sleep apnea or major depressive disorder?

ii.  If not, is an insomnia disability at least as likely as not aggravated by service-connected sleep apnea or major depressive disorder disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of insomnia disability prior to aggravation?

k. Erectile Dysfunction

i. Is it likely as not that any erectile dysfunction disability, present since 2009, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected hypertension with costochondritis , to include due to prescribed medications for it?

ii.  If not, is any erectile dysfunction disability at least as likely as not aggravated by service-connected hypertension disability including prescribed medications for it?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of erectile dysfunction disability prior to aggravation?

l. Headache Disorder

i. Is it likely as not that any chronic headache disability, present since 2009, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected hypertension with costochondritis, sleep apnea, or major depressive disorder?

ii.  If not, is chronic headache disability at least as likely as not aggravated by service-connected hypertension with costochondritis, sleep apnea, or major depressive disorder disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of chronic headache disability prior to aggravation?

m. Hearing Loss and Tinnitus

If a bilateral hearing disorder or tinnitus is found, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder(s) was(were) incurred in or aggravated by active service or is(are) otherwise related to active service.

n. The examiners should provide comprehensive rationales for their opinions.  The examiners should discuss the Veteran's post-service reports of symptoms, to include as noted above.

o. The absence of evidence of treatment for lumbar spine and left or right knee disorders, PFB, residuals of a coccyx injury, bilateral hearing loss, tinnitus, insomnia, right hand, gout, hyperuricemia, gastrointestinal disability including GERD and pyrosis, erectile dysfunction, left or right shoulder, or headache disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

p. If the examiners are unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's(s') knowledge or the limits of medical knowledge generally, and whether there is additional evidence that, if obtained, would enable the opinion to be provided.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


